Citation Nr: 1200616	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-19 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles tendonitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected thoracic spine injury with degenerative disc disease, lumbar spine, prior to March 24, 2008, to an initial evaluation in excess of 20 percent prior to August 27, 2009, and to an initial evaluation in excess of 40 percent from August 27, 2009.

3.  Entitlement to an increased (compensable) evaluation for service-connected left ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from May 1998 to October 1998, October 2003 to April 2005, and from June 2005 September 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The claim for service connection for bilateral Achilles tendonitis and the claim for a compensable initial evaluation for left ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 24, 2008, the Veteran did not manifest forward flexion limited to less than 90 degrees, the full range of normal thoracolumbar motion, although there was tenderness of the lumbar spine on palpation, and he denied flare-ups.

2.  Prior to August 27, 2009, the Veteran did not manifest forward flexion limited to 30 degrees or less, including on repeated motion, and denied flare-ups, although he did manifest increased pain at the extremes of each range of motion with repeated motions. 

3.  From August 27, 2009, the Veteran has not manifested ankylosis of the thoracolumbar spine or incapacitating episodes having total duration of at least 6 weeks in any 12-month period.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected thoracolumbar disability, prior to March 24, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2011).

2.  The criteria for an initial disability rating in excess of 20 percent for service-connected thoracolumbar disability, prior to August 27, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2011).

3.  The criteria for an initial disability rating in excess of 40 percent for service-connected thoracolumbar disability from August 27, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a higher initial rating for his service-connected thoracic and lumbar spine disability.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, the Veteran has been granted service connection for a thoracolumbar spine disability, and his appeal is for increased evaluations arises from the initial evaluations assigned at the time of the grant of service connection.  When service connection has been granted, the underlying claim for service connection has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the intended purpose of the notice has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As to the evaluation for service-connected thoracolumbar disability, no further discussion of the duty to notify is required. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran's service treatment records have been obtained.  The Veteran was afforded three VA examinations of the thoracolumbar spine during the pendency of this appeal.  VA outpatient treatment records have been obtained.  The Veteran has not identified any other evidence that might be relevant to the claim.  The Veteran noted, in his August 2009 substantive appeal, that he had pain in the buttocks and thigh, and that he felt this type of pain was not addressed in his examinations and rating decisions.  A separate grant of service connection for neurologic impairment, and a separate rating for neurologic disability, are in effect, and no further discussion of the duty to assist as to this contention is required.  See July 2010 Rating Decision.

The Board also notes the Veteran's contention that his rating for back disability should be higher because he has pain in the sacrum.  The Board notes that the Rating Schedule does not provide compensation for limitation of motion or pain of the sacral spine separately from the lumbar spine.  Therefore, no further notice or assistance as to this contention is required.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Claim for increased initial disability evaluation

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

Disabilities of the spine are evaluated either under a general rating formula for diseases and injuries of the spine or under a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (effective Sept. 26, 2003). 

The general rating formula provides the following criteria: a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1. 

A 10 percent rating is warranted for degenerative disc disease at L5-S1, when forward flexion of the thoracolumbar spine is greater than 60 degrees.  A 20 percent rating is warranted for degenerative disc disease at L5-S1, when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

The formula for rating intervertebral disc syndrome based on incapacitating episodes allows for evaluations based upon incapacitating episodes of certain durations.  38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

When assessing a Veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A functional loss results when ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance" is inhibited.  38 C.F.R. § 4.40 (2011).

1.  Claim for initial rating in excess of 10 percent, prior to March 24, 2008

The Veteran underwent VA examination in September 2007.  The Veteran reported intermittent pain at the dorsal spine, primarily with heavy lifting.  He denied additional weakness or restriction of motion with flare-ups.  There was localized tenderness to palpation of the lower lumbar spine.  There was no spasm or tenderness in the thoracic spine.  Range of motion of the lumbar spine was to 90 degrees of forward flexion with pain beginning at 45 degrees, extension to 10 degrees with pain at 10 degrees, lateral flexion to 30 degrees to each side with pain at 30 degrees, and rotation bilaterally to 55 degrees with pain at 55 degrees.  His gait was described as normal.  Motor strength was described as 5/5.  The examiner concluded that there was a thoracic spine injury with degenerative disc disease in the lumbar spine.

On March 24, 2008, the RO received a statement from the Veteran indicating that his service-connected disabilities had made it difficult for him to obtain work.  There are no VA outpatient treatment notes dated after the September 2007 VA examination but prior to March 24, 2008 which reflect findings or complaints specific to the Veteran's thoracolumbar spine.

The Veteran reported pain in the thoracolumbar spine.  He denied additional weakness or limitation of range of motion during flare-ups, but reported that he had flare-ups requiring him to get off his feet, take medications, and he reported that he decreased the weight he could lift.  The Board finds that the Veteran's reports of pain do not warrant an evaluation in excess of 10 percent during this period of the appeal.  Mitchell v. Shineski, 25 Vet. App. 32, 44 (2011).  

Since the Veteran was able to perform forward flexion to 90 degrees, despite the Veteran's report of pain beginning at 45 degrees, the Board finds that the Veteran's forward flexion of the thoracolumbar spine is essentially normal.  The Board finds that, with the report that the Veteran has pain beginning at 45 degrees, the Veteran's complaints of pain are essentially equivalent to a functional loss of range of motion below 90 degrees but in excess of 60 degrees.  This finding warrants a 10 percent rating.  However, there is no objective evidence that the Veteran has functional loss to less than 60 degrees of range of forward flexion.  

In this particular case, no opinion is needed from the examiner about the Veteran's functional loss during flare-ups in order to provide an examination report adequate for rating purposes, as the Veteran denied that he had flare-ups or additional limitations, including additional weakness, except that he sometime required medications for pain and had to decrease the amount he was able to lift.  The Veteran's statement that heavy lifting would cause a flare-up, and that he was unable to perform heavy lifting during flare-ups is a recognition that the Veteran had some functional loss, but the Veteran's statement that functional loss prevented heavy lifting demonstrates that the Veteran's functional loss during this period was mild, precluding heavy labor, consistent with the 10 percent evaluation assigned during this period.  

The Veteran's statement about pain is competent and credible to support findings consistent with a 10 percent evaluation based on functional loss, but Veteran does not contend, and there is no objective evidence which would indicate, that functional limitation due to pain during this period resulted in limitation of flexion to less than 60 degrees.  The Veteran does not appear to contend that the reported decrease in the amount he can lift due to pain is equivalent to or approximates limitation to less than 60 degrees, or meets any criterion which would support a 20 percent rating.  

To the extent that the Veteran's statement may be intended to raise a contention that functional limitation due to pain should be interpreted as meeting the criteria for a 20 percent evaluation, that statement would not be competent or credible to establish that such criterion is met, given that the Veteran obtained employment during this time, remained independent in all activities of daily living, and outpatient treatment notes establish that he participated in caring for his child, but no notation reflects a report of more severe limitation of motion or function than that present at the 2007 VA examination until the time of the April 2008 VA examination.  As discussed below, the findings at that examination support an increased evaluation, but the increased pain and limitation of motion at that 2008 VA examination are not objectively shown or subjectively claimed prior to March 2008, the effective date granted for the higher evaluation.  

The preponderance of the evidence is against a rating in excess of 10 percent for thoracolumbar disability prior to March 24, 2008.  38 U.S.C.A. § 5107(b).  The assigned 10 percent evaluation encompasses the Veteran's complaints of pain, occasional need for use of medications to control pain, and flare-ups requiring the Veteran to reduce the amount he lifts, but not resulting in additional weakness or limitation of motion.  The claim for an initial evaluation in excess of 10 percent prior to March 24, 2008, is denied.
The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 10 percent during this period on an extraschedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable). 

The Board finds that the Veteran's disability picture due to back pain during this period is entirely encompassed within the criteria specified in the rating schedule.  As described above, the Veteran's reported complaints of pain requiring muscle relaxant medications during flare-ups and ability to flex forward to 90 degrees, with pain beginning at 45 degrees, does not disclose back disability that is so unusual or exceptional in nature as to render inadequate the 10 percent evaluation assigned under the rating schedule.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating during this period.  Thun, 22 Vet. App. at 115. 

2.  Claim for initial rating in excess of 20 percent prior to August 2009

In April 2008, the Veteran underwent VA examination of the spine.  At that time, the Veteran's posture was described as slightly abnormal.  The Veteran held his low back stiff and leaned forward about 5 degrees at the waist.  His gait was described as normal, with the exception of the observation that the Veteran was holding his back in a forward-leaning position.  Evaluation of range of motion revealed flexion to 40 degrees, extension to 10 degrees, lateral flexion to 20 degrees, and rotation to 35 degrees.  Limitations were due to pain.  There was no change in the Veteran's range of motion following three repetitions, although there was slightly increased pain at the extremes of noted range of motion.  There was no demonstrable muscle spasm or tenderness.  The Veteran described his symptoms as daily and chronic rather than as having flare-ups.

Outpatient treatment notes dated in April 2008 reflect that the Veteran reported mid-back pain.  In August 2008, the Veteran was provided with a back brace.  VA outpatient treatment records from August 2008 through August 2009 disclose continued complaints of back pain, but disclose no specific complaints or report of increased symptoms.

Limitation of forward flexion to between 30 degrees and 60 degrees warrants a 20 percent evaluation.  The 20 percent rating is also warranted if combined range of motion (flexion, extension, right lateral flexion, left lateral flexion, and right and left rotation) is not more than 120 degrees.  The Veteran's combined range of motion prior to August 2009 was in excess of 120 degrees (40 degrees (flexion) + 10 (extension) + 20 (right lateral flexion) + 20 (left lateral flexion) + 35 (left rotation) + 35 (right rotation) = 160 degrees of combined range of motion).  Thus, the Veteran does not meet the criterion for a 20 percent evaluation based on this range of motion, although he would meet the criterion for a 10 percent evaluation based on limitation of combined range of motion.  However, as noted above, the agency of original jurisdiction assigned a 20 percent evaluation based on limitation of flexion and pain, and the Board does not disagree with that evaluation.

In this particular case, no opinion from the examiner about the Veteran's functional loss during flare-ups during this period is required, as the Veteran indicated that his symptoms at this severity were chronic and daily without flare-ups.  The Board finds that the Veteran's statement that his symptoms were chronic was, in essence, a statement that the symptoms were essentially unvarying, always at that severity, but no greater severity.  No medical opinion as to functional loss during flare-ups was required for this period, since the Veteran denied that flare-ups occurred.  The Veteran is competent to describe his symptoms.  The Veteran did not set forth any contention that would meet or approximate any criterion for a 40 percent evaluation during the period prior to August 2009.  

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 20 percent on an extraschedular basis.  As noted above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board finds that the Veteran's disability picture due to back pain during this period is entirely encompassed within the criteria specified in the rating schedule.  As described above, the Veteran's reported complaints of pain requiring use of a back brace, flexion limited to 40 degrees, unchanged by repeated motions, and pain, does not disclose back disability that is so unusual or exceptional in nature as to render inadequate the 20 percent evaluation assigned under the rating schedule.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating during this period.  Thun, 22 Vet. App. at 115. 

3.  Claim for increased initial rating in excess of 40 percent

On VA examination conducted in August 2009, muscle spasm was present.  The Veteran's forward flexion was to 30 degrees on the first repetition and to 25 agrees on the second and third repetitions.  Spasm was seen from the lower thoracic spine to the lumbar area was observed with side bending and rotation.  The Veteran complained of pain at the extremes of flexion and at extension to 15 degrees.  The Veteran reported pain radiating into the left thigh.  As noted discussed in discussion of the duty to assist under the VCAA, above, sciatica of the left lower extremity is separately service-connected and evaluated, consistent with the governing regulation.  See July 2010 Rating Decision.  

The 40 percent rating assigned form August 27, 2009 is the highest available evaluation for limitation of motion unless there is ankylosis of the thoracolumbar spine.  There is no objective clinical indication that the appellant had symptoms causing functional limitation to a degree that would be equivalent to or approximate ankylosis of thoracolumbar spine.  The Veteran has not indicated that limitation of motion of the spine was so severe as to interfered with his ability to perform activities of daily living (such as putting on his shoes or performing personal care), or that he was unable to continue caring for his child, and clinical records reflect that the Veteran was following an exercise regimen to assist in losing weight.  

The Veteran reported, in August 2009, that his back pain increased with going to work, commuting in a car, and increased pain accompanied increased activity.  The statements and evidence demonstrates that the Veteran did not manifest ankylosis of the thoracolumbar spine during the pendency of this appeal.  No medical opinion is required as to whether the Veteran had functional loss approximating ankylosis, since the Veteran's own statements would contradict an opinion that there was functional loss approximating ankylosis.  

The Veteran is also entitled to an evaluation in excess of 40 percent if he demonstrates that there were incapacitating episodes totaling more than six weeks.  However, the VA treatment notes since August 2009 reflect that the Veteran has not reported any incapacitating episode requiring bedrest to any VA provider.  No VA provider has prescribed bedrest.  The evidence demonstrates that the Veteran has not required bedrest at any time.  Certainly, if the Veteran required a period of bedrest of more than a few days, such bedrest was not reported to a VA clinical provider.  The Veteran has not asked a provider to evaluate whether bedrest was required.  The preponderance of the evidence demonstrates that the Veteran did not meet this criterion for an evaluation in excess of 40 percent.

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 20 percent on an extraschedular basis.  The Veteran's disability picture due to back pain during this period is entirely encompassed within the criteria specified in the rating schedule.  There are no exceptional or unusual factors since August 2009 which render application of the schedule impractical.  Referral to the AOJ for consideration of extraschedular evaluation in excess of 40 percent from August 2009 is not warranted.  


ORDER

The appeal for an initial evaluation in excess of 10 percent for service-connected thoracic spine injury with degenerative disc disease, lumbar spine, prior to March 24, 2008, is denied.  

The appeal for an initial evaluation in excess of 20 percent prior to August 27, 2009, for service-connected thoracic spine injury with degenerative disc disease, lumbar spine, is denied.

The appeal for an initial evaluation in excess of 40 percent from August 27, 2009, for service-connected thoracic spine injury with degenerative disc disease, lumbar spine, is denied.


REMAND

In an August 2009 statement, the Veteran reported that he had consulted providers "numerous times" to try new methods to relieve the tendon and ankle pain.  In particular, the Veteran has described an August 2009 outpatient treatment evaluation which included medication to control left ankle pain.  The Board is unable to find a treatment note in which the medication (Capsaicin) referenced in the Veteran's statement is discussed.  One VA outpatient treatment note is associated with the file which describes use of orthotics or evaluation of left ankle pain.  The Veteran should be afforded an opportunity to identify the providers and describe the dates and locations of treatment for tendonitis and left ankle pain.  Complete VA clinical records must be available for appellate review.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to identify VA treatment of ankle and Achilles tendon problems.

2.  The Veteran should be afforded an opportunity to identify non-VA providers, including any private providers of footwear and orthotic devices as well as non-VA clinical providers, who have treated his ankle and Achilles tendon problems; he should identify any non-VA facilities at which radiologic examinations have been conducted, if any.  The Veteran should identify each private podiatrist who has treated him post-service, including in 2007, and those records should be obtained.  

3.  (i)  A complete list of the Veteran's VA outpatient treatment appointments should be printed.  (ii) A complete list of medications provided by VA, including medication refills, should be printed.  

4.  A complete copy of all VA treatment records pertaining to either foot, ankle, or lower extremity, including any note which includes discussion of orthotics, prescription of Capsaicin, or refill of that medication, should be associated with the claims files, but duplicate notes need not be associated with the files.  

5.  The Veteran should be afforded VA examination.  The Veteran should be advised to bring any orthotic device prescribed by VA or by any non-VA provider, including footwear he uses with those devices, to the VA examination.

6.  AFTER the development specified above is completed, VA examination of the lower extremities should be conducted.  The claims folder and a copy of this Remand should be made available to the examiner(s) for review in connection with the examination(s).  The examiner who examines the Veteran's Achilles tendon and left ankle should review the service treatment records, post-service VA and private treatment records, and other information obtained during the course of this Remand.  The examiner should look at the Veteran's orthotic devices and the Veteran's footwear.  The examiner should review the Veteran's written statements related to his lower extremity complaints, including the statement dated in December 2008.  

The examiner should address the following:
      (i).  Assign a diagnosis for each orthopedic or musculoskeletal disorder affecting either the left or right Achilles tendon or a disorder residual to a Achilles tendon disorder treated in service.  For each diagnosed disorder of either Achilles tendon or residual of an Achilles tendon disorder, state whether it is at least as likely as not (that is, is there a 50 percent, or greater, probability) that the Veteran incurred the current disorder during service or as the result of any incident of service.  Explain your opinion.  
      (ii).  Describe all symptoms or residuals of left ankle strain.  Discuss the Veteran's December 2008 statement, and any additional statements relevant to the left ankle since that date.  Explain your description of the symptoms of the service-connected left ankle disability.   
      In answering each question, the examiner must comment on the Veteran's lay statements as to symptoms attributed to the claimed disorder.  
      If any requested opinion or description cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion.  
      The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

7.  The directions set forth in this Remand and the claims folder should be carefully reviewed to ensure that the foregoing requested development has been completed.  Then, the claims on appeal should be readjudicated and the claimant should be notified of that adjudication.  If any benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


